Order entered January 30, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00102-CV

                         IN RE CATHERINE HAYNES, Relator

                Original Proceeding from the 95th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-13-12828

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.

       .


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE